DETAILED ACTION
Claims 1, 2, 11-17, 19, and 20 are amended. Claims 1-20 are pending in the application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Examiner’s Notes
The Examiner cites particular sections in the references as applied to the claims below for the convenience of the applicant(s). Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant(s) fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.

Response to Amendment
Amendments to paragraph [0154] of the specification are fully considered and are satisfactory to overcome the objections directed to the specification in the previous Office Action.
Amendments to claim 2 are fully considered and are satisfactory to overcome the objections directed to the claims in the previous Office Action. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Matthieu et al. (US 2016/0072670 A1; hereinafter Matthieu) in view of Schnitt (US 2019/0141006 A1).

With respect to claim 1, Matthieu teaches: A computing system (see e.g. Matthieu, Fig. 10) comprising: 
memory (see e.g. Matthieu, Fig. 10: “Working Memory 1035”); 
one or more hardware processors (see e.g. Matthieu, Fig. 10: “Processing Unit 1010”) coupled to the memory (see e.g. Matthieu,  paragraph 170: “hardware elements that can be electrically coupled via a bus 1005”; and Fig. 10); and 
one or more computer readable storage media (see e.g. Matthieu, Fig. 10: “Storage Device(s) 1025”) storing instructions (see e.g. Matthieu, paragraph 174: “A set of these instructions and/or code might be stored on a computer-readable storage medium, such as the storage device(s) 1025”) that, when executed, cause the computing system to perform operations (see e.g. Matthieu, paragraph 176: “described methods may be performed by the computer system 1000 in response to processing unit 1010 executing one or more sequences of one or more instructions… Such instructions may be read into the working memory 1035 from another computer-readable medium, such as one or more of the storage device(s) 1025”) comprising: 
with an interface (see e.g. Matthieu, paragraph 54: “a common messaging system or interface”; and paragraph 131: “messaging systems 102, 202, 204, 302, or 402 shown in FIGS. 1-4”), receiving a call from an application to access data (see e.g. Matthieu, paragraph 134: “receiving, by a computing device, a communication from a first IoT device… the computing device may be a network server of a messaging system (e.g., messaging system 102, 202, 204, 302, or 402)”; Fig. 5: “502”) stored in a cloud computing system (see e.g. Matthieu, paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”; paragraph 54: “a common messaging system or interface that allows various devices to exchange machine-to-machine instant messages”; paragraph 56: “The system 100 may include one or more remote servers, or clouds, that are in communication with other devices or systems via a network”; and Fig. 1); 
the plurality of cloud computing systems comprising the cloud computing system (see e.g. Matthieu, paragraph 63: “use multiple cloud servers to store different types of information… the messaging system 102 supports inter-cloud communications to allow people, devices or machines, systems, or components thereof to route messages across clouds to other people, devices or machines, systems, or components thereof on other clouds”; and Fig. 1), determining that the cloud computing system is to receive a data access request specified in the call from the application (see e.g. Matthieu, paragraph 54: “providing a common messaging system or interface that allows various devices to exchange machine-to-machine instant messages”; paragraph 62: “Using the common messaging system 102, people, devices, systems, and/or components thereof that have assigned UUIDs can query and communicate with a network of other people, devices, system, and components”; and paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”), wherein the data access request specifies one or more operations to read (see e.g. Matthieu, paragraph 54: “exchange machine-to-machine instant messages”; paragraph 62: “query and communicate with a network of other people, devices, system, and components”; and paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”), write (see e.g. Matthieu, paragraph 54: “allows various devices to exchange machine-to-machine instant messages”; paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”; paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”), or modify data (see e.g. Matthieu, paragraph 75: “sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”; and paragraph 118: “The first device may then send a command to the messaging system 202 with updated sensor data”), the data access request being executable by the cloud computing system (see e.g. Matthieu, paragraph 63: “messaging system 102 supports inter-cloud communications to allow people, devices or machines, systems, or components thereof to route messages across clouds to other people, devices or machines, systems, or components thereof on other clouds”; and Fig. 1);
transmitting the request under the rule set to the cloud computing system (see e.g. Matthieu, paragraph 137: “transmitting the communication to the second IoT device”).
Matthieu does not but Schnitt teaches:
from a plurality of cloud computing systems (see e.g. Schnitt, paragraph 32: “different transactional system”; paragraph 83: “many cloud-based transactional system 13 vendors”; and paragraph 90: “different transactional systems 13”) using different interface rule sets (see e.g. Schnitt, paragraph 32: “different characteristics in different transactional systems”; paragraph 86: “process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment”; and paragraph 90: “organization A's transactional system 13 has a document number field with 25 digits but organization B's system's field has only 10 digits”), 
from a plurality of rule sets used by respective cloud computing systems of the plurality of cloud computing systems (see e.g. Schnitt, paragraph 32: “different characteristics in different transactional systems”; and paragraph 86: “process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment”), determining a rule set of the plurality of rule sets used by the cloud computing system (see e.g. Schnitt, paragraph 32: “remote server comprises a list of data fields that have different characteristics in different transactional systems, and conversion rules for converting data from a data field in one transactional system to data for a data field in another transactional system”; paragraph 86: “remote server contains process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment (at 214). The process maps, business rules, process options and organization-specific parameters together determine how a transaction will be processed”; and paragraph 90: “knows the incompatibilities between different transactional systems 13 and has built-in rules to handle these incompatibilities”);
translating the data access request according to the rule set used by the cloud computing system to provide a request under the rule set (see e.g. Schnitt, paragraph 32: “conversion rules for converting data from a data field in one transactional system to data for a data field in another transactional system”; and paragraph 137: “remote server 14… processes the transaction (at 233) using the process maps and business rules (at 217 in FIG. 2.1), process options (at 216 in FIG. 2.1), and organization-specific data (at 214 in FIG. 2.1)… converts the purchase order to a sales order, converting each line item using the organization-specific mapping rules on the remote server 14 that it learned”); and 
Matthieu and Schnitt are analogous art because they are in the same field of endeavor: providing a centralized messaging system for implementing communications between different systems implemented by different organizations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Schnitt. The motivation/suggestion would be to handle not only the different communication protocol formats (as disclosed by Matthieu) but also consider and handle different rules and requirements associated with different organizations in order to overcome potential incompatibility issues (as disclosed by Schnitt); thus, implementing a more robust system.

With respect to claim 2, Matthieu as modified teaches: The computing system of claim 1, wherein at least a portion of the plurality of cloud computing systems process commands (see e.g. Matthieu, paragraph 63: “use multiple cloud servers to store different types of information… the messaging system 102 supports inter-cloud communications”; paragraph 62: “Using the common messaging system 102, people, devices, systems, and/or components thereof that have assigned UUIDs can query and communicate with a network of other people, devices, system, and components”; and paragraph 134: “first IoT device may transmit a communication destined for a second IoT device”)
Matthieu does not but Schnitt teaches:
in different rule sets (see e.g. Schnitt, paragraph 32: “different characteristics in different transactional systems”; paragraph 86: “process maps and business rules (at 217) for each transaction type, with process options (at 216) established by each organization as well as parameters for processing in that organization's unique environment”; and paragraph 90: “organization A's transactional system 13 has a document number field with 25 digits but organization B's system's field has only 10 digits”).
Matthieu and Schnitt are analogous art because they are in the same field of endeavor: providing a centralized messaging system for implementing communications between different systems implemented by different organizations. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Schnitt. The motivation/suggestion would be to handle not only the different communication protocol formats (as disclosed by Matthieu) but also consider and handle different rules and requirements associated with different organizations in order to overcome potential incompatibility issues (as disclosed by Schnitt); thus, implementing a more robust system.

With respect to claim 3, Matthieu as modified teaches: The computing system of claim 1, wherein the call is to alter configuration information for processing sensor data received from one or more devices (see e.g. Matthieu, paragraph 54: “a motion sensor built by a manufacture and that uses a first connection protocol may not be capable of communicating with a burglary alarm system built by a different manufacturer and that uses a second connection protocol”; and paragraph 136: “translating the communication to the second connection protocol, wherein the first connection protocol is different than the second connection protocol. The second connection protocol corresponds to the protocol with which the second IoT device is connected to the computing device”), each device of the one or more devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 4, Matthieu as modified teaches: The computing system of claim 3, wherein the call is to alter a type of composite generated for at least a portion of the sensor data (see e.g. Matthieu, paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors during a specified time period. A user may also be able to query the sensor data storage 106 for all available data from one or more sensors. In some embodiments, information from sensor data storage 106, as well as additional information from messaging system 102, may be transmitted to an analytics database 108”; and paragraph 78: “The analytics engines may aggregate the received information, detect trends, and/or perform other analytics on the information”).

With respect to claim 5, Matthieu as modified teaches: The computing system of claim 3, wherein the call is to alter a frequency at which at least one composite is generated for at least a portion of the sensor data (see e.g. Matthieu, paragraph 83: “continuously stream data (e.g., sensor data) to the messaging system 102… Based on thresholds within the data, frequency of occurrence of certain data, or the occurrence of the data itself, events can be created that trigger messages to be exchanged between devices or machines and/or systems”).

With respect to claim 6, Matthieu as modified teaches: The computing system of claim 3, wherein the call is to alter a storage definition (see e.g. Matthieu, paragraph 72: “whitelists and/or blacklists”) for at least a portion of the sensor data (see e.g. Matthieu, paragraph 72: “whitelists and/or blacklists, that are associated with a unique identifier (e.g., a UUID) assigned a person, an IoT device, other device or machine, system, and/or component thereof. The use of whitelists and blacklists ensures that devices, systems, and users only have access to those UUIDs of IoT devices, other devices or machines, and/or systems for which permission has been granted”; paragraph 75: “The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time. Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors during a specified time period”; and paragraph 83: “The streamed data may be stored in device directory 104, sensor data storage 106, and/or to the analytics database 108. The streamed data from the UUIDs may be reacted upon in real-time”).

With respect to claim 7, Matthieu as modified teaches: The computing system of claim 3, wherein the call is to alter a definition of a group (see e.g. Matthieu, paragraph 75: “receive data from specified sensors during a specified time period. A user may also be able to query the sensor data storage 106 for all available data from one or more sensors”), wherein a group comprises one or more devices comprising one or more hardware sensors or a hardware sensor of the one or more hardware sensors (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 8, Matthieu as modified teaches: The computing system of claim 7, wherein the group is used to determine a storage layout for sensor data received from a plurality of devices (see e.g. Matthieu, paragraph 72: “device directory 104 may maintain various lists, such as whitelists and/or blacklists, that are associated with a unique identifier (e.g., a UUID) assigned a person, an IoT device, other device or machine, system, and/or component thereof. The use of whitelists and blacklists ensures that devices, systems, and users only have access to those UUIDs of IoT devices, other devices or machines, and/or systems for which permission has been granted”; and paragraph 83: “The streamed data may be stored in device directory 104, sensor data storage 106, and/or to the analytics database 108. The streamed data from the UUIDs may be reacted upon in real-time”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 9, Matthieu as modified teaches: The computing system of claim 7, wherein the group is used to determine sensor data used to calculate at least one composite (see e.g. Matthieu, paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors during a specified time period”).

With respect to claim 10, Matthieu as modified teaches: The computing system of claim 1, wherein the call is to write sensor data from one or more devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106… Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”), each device of the one or more devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 11, Matthieu as modified teaches: The computing system of claim 1, wherein the call is to read a composite stored by the cloud computing system (see e.g. Matthieu, paragraph 75: “Sensor data storage 106 is queriable such that a user may poll sensor data storage 106 to receive data from specified sensors”), the composite being generated from sensor data from one or more devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the one or more devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 12, Matthieu as modified teaches: The computing system of claim 11, wherein the call identifies a file name (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106… a user may poll sensor data storage 106 to receive data from specified sensors”) and a storage location of the cloud computing system (see e.g. Matthieu, paragraph 62: “searching for a specific type of devices that are located in a particular area”).

With respect to claim 13, Matthieu as modified teaches: The computing system of claim 1, wherein the call is to determine whether a new composite is available at the cloud computing system (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the composite being generated from sensor data from one or more devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the one or more devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).

With respect to claim 19: Claim 19 is directed to a method corresponding to the active steps implemented by the system disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 19.

With respect to claim 20: Claim 20 is directed to one or more computer-readable storage media storing computer-executable instructions that, when executed by a hardware processor, cause a computing device to perform operations corresponding to operations performed by executing instructions stored in the storage media of the system disclosed in claim 1; please see the rejection directed to claim 1 above which also covers the limitations recited in claim 20.

Claims 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Matthieu in view of Schnitt as applied to claim 1 above, and further in view of Park et al. (US 2019/0095520 A1; hereinafter Park).

With respect to claim 14, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with the interface, acquiring a notification from the cloud computing system that a new composite is available (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the new composite being generated from sensor data from a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”); 
determining that the new composite corresponds to a record … for a defined group of the plurality of devices (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems”; and paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); and 
updating the record with the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”).
Matthieu does not but Park teaches:
of a relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”)
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

With respect to claim 15, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with the interface, obtaining a notification from the cloud computing system that a new composite is available (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the new composite being generated from sensor data from a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”); 
obtaining the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); 
determining that the new composite does not correspond to a record… for an indicator group for the plurality of devices (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems… a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102… detect when a change in light occurs. When the control system senses a light”; and paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); and 
adding … a record with the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”).
Matthieu does not but Park teaches:
of a relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”)
to the relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”)
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

With respect to claim 16, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with the interface, obtaining a notification from the cloud computing system that a new composite is available (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the new composite being generated from sensor data from a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”); 
obtaining the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); and 
adding an element to a queue to write the new composite (see e.g. paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”) 
Matthieu does not but Park teaches:
to a relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”).
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

With respect to claim 17, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with the interface, obtaining a notification from the cloud computing system that a new composite is available (see e.g. Matthieu, paragraph 83: “events can be created that trigger messages to be exchanged between devices or machines and/or systems. For example, a photo sensor with an assigned UUID that senses a change in light may stream sensor data to the messaging system 102, and a control system created using the platform network 110 may indicate that anytime a change in light occurs, a light with an assigned UUID should be turned on or off. The control system may subscribe to the UUID of the sensor so that it can detect when a change in light occurs. When the control system senses a light change, it may trigger a message to be sent to the light in order to cause the light to change states”), the new composite being generated from sensor data from a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”); 
obtaining the new composite (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”); and 
adding an entry to a persisted log indicating that the new composite is to be written (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”)
Matthieu does not but Park teaches:
to a relational database table (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”).
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

With respect to claim 18, Matthieu as modified teaches: The computing system of claim 1, the operations further comprising: 
with a plurality of database writers, concurrently writing to a plurality of … new composites for a plurality of indicator groups (see e.g. Matthieu, paragraph 50: “operations can be performed in parallel or concurrently”; and paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems may be transmitted to sensor data storage 106. The sensor data may be streamed from a registered IoT device, other device or machine, and/or system through messaging system 102 in real-time”), each indicator group of the plurality of indicator groups comprising one or more devices of a plurality of devices (see e.g. Matthieu, paragraph 75: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”), each device of the plurality of devices comprising at least one hardware sensor (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”), or at least one hardware sensor of the plurality of devices (see e.g. Matthieu, paragraph 74: “sensor data from sensors of registered IoT devices, other devices or machines, and/or systems”).
Matthieu does not but Park teaches:
relational database tables (see e.g. Park, paragraph 113: “In a relational database, the object "Activity Tracker" is a table name”)
Matthieu and Park are analogous art because they are in the same field of endeavor: collecting sensory data from Internet-of-Things devices via a central translation component. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Matthieu with the teachings of Park. The motivation/suggestion would be to improve database management.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 19, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
More specifically, even though Matthieu discloses providing an inter-cloud communication channel to exchange machine-to-machine messages, including reading, writing and/or updating sensor data (i.e. “determining that the cloud computing system is to receive a data access request specified in the call from the application”), for example in paragraphs 54, 62-63, 134, Matthieu does not explicitly disclose the features of “determining a rule set” and/or “translating the data access request according to the rule set” as recited in the claims.
However, Schnitt discloses these features. For more details, please see the rejections under 35 U.S.C. §103 directed to claims 1, 19, and 20 above.

CONCLUSION
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Balmakhtar et al. (US 10,243,959 B1) discloses multiple cloud systems 110-118 with corresponding gatekeepers 119 implementing rule sets for their associated cloud systems 110-118.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Umut Onat whose telephone number is (571)270-1735. The examiner can normally be reached M-Th 9:00-7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hyung (Sam) S Sough can be reached on (571) 272-6799. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/UMUT ONAT/Primary Examiner, Art Unit 2194